DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species A, represented in Figs. 1-8, encompassing claims 1-10 and 21-30 is acknowledged.

Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.






Claim Objections
4.	Claims 26-30 are objected to because of the following informalities:

5.	Claim 26 recites in line 5 “plurality of contacts is on substrate” which should be changed to along the lines of “plurality of contacts is on the substrate” to address the informalities. Appropriate correction is required.
	All claims depending on the current claim incorporate the same issues.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claim 21 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Motobe (JP 2007081036 A, see attached translation document).

Claim 21, Motobe discloses a method (see Figs. 1-6 and associated written description, for example, see pg. 2 “Irradiating an electron beam to a contact plug insulated by at least the insulating portion among the plurality of contact plugs; Detecting the amount of secondary electrons emitted from the contact plug irradiated with the electron beam; And determining an abnormality of the contact plug irradiated with the electron beam based on the detected amount of secondary electrons.”), comprising:
	forming a shallow trench isolation (STI) region (see Figs. 1-4 region of element 14 containing elements 12, see pg. 4 “an element isolation region 14 constituted by the element isolation groove 12”) in a substrate (element 11, see pg. 4 “semiconductor substrate 11”);
forming a dielectric layer (see Figs. 1-4 element 16, see pg. 4 “insulating film 16”, and see Figs. 6(a)-(c) and pg. 5 “After the insulating film 45 is formed on the entire surface, the insulating film 45 is opened in a self-aligning manner using the side wall 44 as a mask by using a known photolithography technique and etching technique, and the contact hole 17 exposing the semiconductor substrate 11 is formed. Form. When the contact hole 17 is formed, a contact hole 46 exposing the element formation region 13 of the semiconductor substrate and a contact hole 47 exposing the element isolation region 14 are formed (FIG. 6C).”) over the substrate and the STI region;
forming a first contact (element 21(18), see pg. 4 “contact plugs 21 that contact the semiconductor substrate 11”) extending through the dielectric layer to the substrate, and a second contact (element 22(18), see pg. 4 “contact plug (non-contact contact plug) 22 is formed adjacent to the word line 15 and insulated by the element isolation groove 12”) extending through the dielectric layer to the STI region;
obtaining an electron microscope image of the substrate (see Fig. 5 and pgs. 4-5 “In the semiconductor device inspection method according to the present embodiment, each contact plug 18 is scanned while irradiating the surface of the semiconductor device 10 for inspection with an SEM type ;
identifying a brightness of the first contact rendered in the electron microscope image (see Fig. 5 brightness of element 52 which corresponds to element 21(18));
identifying a brightness of the second contact rendered in the electron microscope image (see Fig. 5 brightness of element 51 which corresponds to element 22(18)); and
in response to the identified brightness of the first contact in the electron microscope image being brighter than the identified brightness of the second contact in the electron microscope image, determining that the first and second contacts are not electrically shorted (see Fig. 5 and see pg. 5 “Since the amount of secondary electrons emitted from the contact plug 18 varies depending on the potential corresponding to the charge amount of each contact plug 18, the short-circuited non-contact contact plug 22 is not short-circuited in the potential contrast image 50.”).

Allowable Subject Matter
8.	Claims 1-10 are allowed.

9.	Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	Claims 26-30 would be allowable if rewritten to overcome the claim informalities.

The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

11.	Claim 1, “identifying a brightness of a second contact region in the captured image at which the second conductive contact is rendered; and in response to the identified brightness of the first contact region in the captured image being substantially the same as the identified brightness of the second contact region in the captured image, determining that the second conductive contact is shorted to the first conductive contact” – as instantly claimed and in combination with the additionally claimed limitations.
All claims depending on claim 1 incorporate the same allowable subject matter.

12.	Claim 22, “in response to the identified brightness of the first contact and the identified brightness of the second contact in the electron microscope image being the same, determining that the first and second contacts are electrically shorted” – as instantly claimed and in combination with the additionally claimed limitations.

13.	Claim 23, “forming a gate structure extending across the STI region” – as instantly claimed and in combination with the additionally claimed limitations.
All claims depending on claim 23 incorporate the same allowable subject matter.

14.	Claim 26, “measuring a brightness difference between the first one and the second one of the plurality of contacts rendered in the electron microscope image; and determining, based on the measured brightness difference, whether a short circuit occurs between the first one and the second one of the plurality of contacts” – as instantly claimed and in combination with the additionally claimed limitations.
All claims depending on claim 26 incorporate the same allowable subject matter.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818